MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00290-CV

WARWICK OIL & GAS, INC., WARWICK OIL & GAS, INC., RESERVE ROYALTY
 CORPORATION, THOMAS CHRISTOPHER KNOWLES, AND FRAN MICHAEL,
                            Appellants

                                          V.

                         FBS PROPERTIES, INC., Appellee

   Appeal from the 164th District Court of Harris County. (Tr. Ct. No. 2012-33816).

TO THE 164TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on April 2, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellants, Warwick Oil &
             Gas, Inc., Warwick Oil & Gas, Inc., Reserve Royalty
             Corporation, Thomas Christopher Knowles, and Fran
             Michael, jointly and severally, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 11, 2015.

              Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion
              delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT